DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-15, and 17-23 are pending and currently under consideration for patentability.	
Claims 2 and 16 were cancelled in amendment filed August 10th, 2022. 
Response to Amendment
Amendments to overcome the 112(b) rejections are accepted by the examiner. Accordingly, the previously applied 112(b) rejections have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the most recent rejection of record for any teaching or matter specifically challenged in the argument.  The rejection still relies on Penn (WO 0207596 A1) however now also relies on Waziri (WO 2019018291 A1) to teach previously unclaimed subject matter. 
Claims 3-15, and 17-23 are thus rejected in light of the rejection to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Penn (WO 0207596 A1) in view of Waziri (WO 2019018291 A1).
Regarding Claim 1,  Penn teaches a  system for controlling a hydrocephalus shunt system (abstract), comprising: a sensor (sensor, 16) configured to sense a physiological activity of a subject and generate a sensor signal (page 10, line 18-20) related thereto; a control system comprising: a control module (control device, 104) configured to execute instructions (sensor electronics, 58) ; a memory module configured to store the instructions (storage device, 78) (page 18, lines 25-29); an input connection configured to receive the sensor signal from the sensor (microprocessor (102) is connected to sensor (16)) (figure 20); wherein the control module (104) is operable to evaluate and/or analyze the sensor signal to generate a control signal (page 19, lines 13-15) to operate a flow control (page 19, line 6: pump or valve).
However, Penn fails to teach wherein the sensor is configured to sense electrical brain activity of the subject.  Waziri teaches systems and methods for positioning an intracranial device (abstract) that may be applicable for device placement in other settings such as ventricular shunt placement (paragraph 096) wherein the sensor is configured to sense electrical brain activity of the subject (paragraph 086).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Penn so that the sensor is configured to sense electrical brain activity similar to that disclosed by Waziri so that the signal is more variable and allows for detection and analysis of numerous waveform characteristics (as motivated by Waziri paragraph 086). 
Regarding Claim 3, Penn in view of Waziri teaches the method of Claim 1. Penn further teaches the flow control (104), wherein the flow control is configured to control a flow of a material through the hydrocephalus shunt system (page 19, line 23-24).
Regarding Claim 4, Penn in view of Waziri teaches the method of Claim 3. Penn further teaches wherein the flow control is a valve (page 19, line 6: pump or valve).
Regarding Claim 5, Penn in view of Waziri teaches the method of Claim 4. Penn further teaches wherein the valve includes a valve portion (page 19, line 6: pump or valve) configured to be adjusted to change an opening pressure of the valve based on the control signal the control module (page 19, lines 13-15).
Regarding Claim 6, Penn in view of Waziri teaches the method of Claim 3. Penn further teaches wherein the flow control is a pump (page 19, line 6: pump or valve).
Regarding Claim 7, Penn in view of Waziri teaches the method of Claim 3, further comprising: a catheter (2) configured to be positioned in a ventricle (4) (figure 18) of a brain of the subject (page 20: line 15-16); wherein the sensor is formed integrally with the catheter (16) (figure 18).
Regarding Claim 8, Penn in view of Waziri teaches the method of Claim 1. Penn further teaches wherein the control module (104) configured to execute instructions includes comparing the sensor signal to a look up table of parameters stored in the memory module (page 18, lines 25-29) (78).
Regarding Claim 9, Penn in view of Waziri teaches the system of Claim 1. Penn further teaches wherein the control module configured to execute instructions includes: determining whether the sensor signal is within a selected threshold (page 19, lines 16-22); when the sensor signal is outside of the selected threshold (page 19, lines 16-22), generating the control signal to change operation of the flow control (figure 18) (page 19, lines 16-22).
Regarding Claim 10, Penn in view of Waziri teaches the system of Claim 1. Penn further teaches wherein the control module (104) configured to execute instructions includes: storing historical data regarding the sensor signal over time (page 18, lines 25-29).
Regarding Claim 11, Penn in view of Waziri teaches the system of Claim 1. Penn further teaches wherein the control system further comprises a transceiver (transmitter, 60) configured to either transmit a signal from the control system or receive a signal (page 10, lines 16- 20).
Regarding Claim 12, Penn in view of Waziri teaches the system of Claim 1. Penn further teaches further comprising: a programmer (external device, 14)  separate from the control system configured to at least one of transmit a signal to the control system or received a signal from the control system (page 18, lines 17-21).
Regarding Claim 13, Penn in view of Waziri teaches the system of Claim 12. Penn further teaches wherein the programmer (14) is configured to transmit a new application to the control system (figure 18) to evaluate and/or analyze the sensor signal to generate the control signal to operate the flow control (page 19, lines 19-22).
Regarding Claim 14, Penn in view of Waziri teaches a  method for controlling a hydrocephalus shunt system (abstract) with the system of Claim 1. Penn further teaches configuring the sensor (16) for implantation in a brain of the subject (page 20: line 15-16); and executing the instructions to control the flow control based on the evaluation and/or analysis of the sensor signal (page 18, lines 25-29). 
Regarding Claim 15, Penn teaches a method for controlling a hydrocephalus shunt system (abstract), comprising: receiving a sensor signal from a sensor(16) configured to sense a physiological activity of a subject (page 10, lines 18-20); executing instructions with a control module (104) to evaluate and/or analyze the sensor signal to generate a control signal (page 10, lines 13-15) to operate a flow control (page 19, line 6) ; recalling the instructions from a memory module (78) that is configured to store the instructions (page 18, lines 25-29); and generating a control signal to operate the flow control based on the evaluation and/or analyze the sensor signal (page 19, lines 13-15).
However, Penn fails to teach wherein the sensor is configured to sense electrical brain activity of the subject.  Waziri teaches systems and methods for positioning an intracranial device (abstract) that may be applicable for device placement in other settings such as ventricular shunt placement (paragraph 096) wherein the sensor is configured to sense electrical brain activity of the subject (paragraph 086).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Penn so that the sensor is configured to sense electrical brain activity similar to that disclosed by Waziri so that the signal is more variable and allows for detection and analysis of numerous waveform characteristics (as motivated by Waziri paragraph 086). 
Regarding Claim 17, Penn in view of Waziri teaches the method of Claim 15. Penn further teaches configuring the sensor (16)  for implantation in a brain of the subject (page 20: lines 15-16) .
Regarding Claim 18, Penn in view of Waziri teaches the method of Claim 15. Penn further teaches transmitting the control signal to control the flow control (104) (figure 18) ; wherein the flow control is a valve (page 19, line 6).
Regarding Claim 19, Penn in view of Waziri teaches the method of Claim 18. Penn further teaches configuring the valve as the flow control (104) (page 19, line 6).
Regarding Claim 20, Penn in view of Waziri teaches the method of Claim 15. Penn further teaches transmitting the control signal to control the flow control (104) (figure 18); wherein the flow control (104) is a pump (page 19, line 6).
Regarding Claim 21, Penn in view of Waziri teaches the method of Claim 20. Penn further teaches configuring a pump as the flow control (page 19, line 6).
Regarding Claim 22, Penn in view of Waziri teaches the method of Claim 15. Penn  further teaches a generating a new application; transmitting the new application to the memory module (78); and configuring the control module (104) to execute the new application (page 18, lines 17-21) as the instructions to evaluate and/or analyze the sensor signal to generate a control signal to operate a flow control  (page 19, lines 19-22).
Regarding Claim 23, Penn in view of Waziri teaches the method of Claim 15. Penn further comprising: generating a warning signal regarding at least one of operation of the control module, the received sensor signal, the generated control signal, or combinations thereof (page 14 line 27- Page 15 line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781